Citation Nr: 0606214	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-04 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June to November 1988 
and from June 1989 to July 1992.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The January 2005 Board remand directed that a VA examination 
of the veteran's service-connected disabilities be conducted 
to determine if the veteran was unemployable.  The examiner 
was directed to state whether the veteran's chronic fatigue 
and other service-connected disabilities, without regard to 
the veteran's age or the effects of any nonservice-connected 
disabilities, would preclude him from obtaining or retaining 
average civilian work.  Although VA examinations were 
conducted in May 2005, the examiners did not note whether the 
veteran's service-connected disabilities resulted in the 
inability to maintain or retain employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's January 2005 remand.  
Id. 

A September 2005 rating decision reduced the 30 percent 
evaluation for reactive airway disease to a noncompensable 
evaluation, effective December 1, 2005.  In a statement 
received in January 2006, the veteran's representative 
disagreed with this action.  As this statement was received 
subsequent to certification to the Board, a statement of the 
case has not been issued as to this issue.  While it is true 
that the veteran has not submitted a timely substantive 
appeal, the Board is obligated to remand this issue to the RO 
for the issuance of a statement of the case and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Based on the above, this case is again being remanded for the 
following actions:  

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers who have treated him for 
chronic fatigue, reactive airway disease, 
irritable bowel syndrome, or depression 
since May 2005.  After securing any 
appropriate consent from the veteran, VA 
must attempt to obtain any such treatment 
records that have not previously been 
associated with the veteran's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform him of 
this and request him to provide copies of 
the outstanding medical records.

2.  Thereafter, the RO must arrange for 
review of the veteran's claims files by 
the VA health care provider who examined 
the veteran in May 2005, if available.  
The claims folders, including a copy of 
this Remand, must be made available to 
the reviewer.  This health care provider 
must review the claims files and then 
provide a written statement addressing 
whether the veteran's service-connected 
disabilities alone, without regard to the 
appellant's age or the effects of any 
nonservice-connected disabilities, 
precludes him from obtaining or retaining 
average civilian work.  If the VA health 
care provider who examined the veteran in 
May 2005 is unavailable, the RO must 
arrange for a comprehensive examination 
to determine whether the veteran's 
service-connected disabilities alone, 
without regard to the appellant's age or 
the effects of any nonservice-connected 
disabilities, has precluded the veteran 
from obtaining or retaining substantially 
gainful employment at any time since 
November 1996.  The claims file must be 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

3.  If another physical examination is 
required, the RO must notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on the issue of 
entitlement to restoration of the 30 
percent evaluation for the veteran's 
service-connected reactive airway 
disease.  38 C.F.R. § 19.26 (2005).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the September 2005 
rating decision reducing this evaluation 
must be filed.  38 C.F.R. § 20.202 
(2005).  If the veteran perfects the 
appeal as to this issue, the case should 
be returned to the Board for appellate 
review.  

5.  After the above has been completed, the 
RO must readjudicate the veteran's claim for 
a total disability rating based on individual 
unemployability due to service-connected 
disability based on all of the evidence on 
file, with consideration given to the 
provisions of 38 C.F.R. § 4.16(b) (2005).  If 
the issue on appeal continues to be denied, 
the RO must provide the veteran and his 
representative with a Supplemental Statement 
of the Case, and they must be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THIS ISSUE HAS BEEN IN APPELLATE STATUS SINCE 1998.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 
2005). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

